Citation Nr: 1326877	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to September 1971.  He had service in Korea and Vietnam.  He died September 13, 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

The appellant was scheduled for a videoconference hearing in May 2013.  The appellant did not report for her hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, in essence that service connection for the cause of the Veteran's death is warranted based on his exposure to Agent Orange in service.  

At the outset, it is important to note that there has been mail returned to VA as undeliverable to the appellant.  A review of the record reveals that the RO continues to send the appellant's mail to a College Park, Georgia address instead of a more recent address of record recorded in Stockbridge, Georgia.  This includes the letter informing the appellant of her scheduled videoconference hearing in May 2013.  It is not clear if she did not report for her videoconference hearing or if she was unaware of the scheduled hearing.  It should first be ascertained if the appellant still desires a videoconference hearing.  

Additionally, the release of information form to obtain the Veteran's private treatment records from his private physician has expired.  The appellant should be contacted at her most recent Stockbridge, Georgia address for an updated release of information form with a correct address of the examiner so that VA may attempt to obtain those records in connection with the claim.  

Further, after any medical records are obtained on behalf of the claim, it is necessary that a VA medical opinion be rendered, in order to determine the cause of the Veteran's death.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant at her most recent address of record and ascertain if she received notice of her videoconference hearing and if not, if she still desires an opportunity to testify before the Board.   

2.  The RO should obtain an updated release of information from the appellant for use to obtain the Veteran's private medical records.  This request and all other correspondence should be sent to the most recent address of record for the appellant in Stockbridge, Georgia.  

3.  After obtaining the updated release of information, private medical records from 2005 to 2009, to include the Veteran's terminal medical records should be sought from F.S., MD, the Veteran's private physician of record, or from the Heritage Health Care of Macon; Hemlock Street; Macon, Georgia 31201.  These records should be associated with the claims folder.  

4.  If the Veteran's medical records are obtained, a VA opinion should be provided.  The examiner should opine whether it is at least as likely as not ( 50 percent probability or greater) that the Veteran's ischemic cardiomyopathy, coronary artery disease, and/or prostate cancer caused, hastened, or materially or substantially contributed to his death.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

5.  When the above development requested has been completed, the case should again be reviewed by the RO on the basis of all of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


